Citation Nr: 0945679	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a kidney 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran had 7 years of service ending in July 1956, 
including service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the Veteran's residence, 
however, his claims folder remains under the jurisdiction of 
the RO in Montgomery, Alabama.  The case has been advanced on 
the docket.


FINDINGS OF FACT

1.  No nexus between the Veteran's active duty and his 
currently-shown low back disability has been demonstrated.

2.  No nexus between the Veteran's active duty and his 
currently-shown kidney disability has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Service connection for a kidney disability is not 
warranted. 38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a 
February 2003 letter.  Following the letter, the January 2005 
statement of the case and September 2009 supplemental 
statement of the case were issued, each of which provided the 
Veteran an additional 60 days to submit more evidence.  The 
Veteran was informed of the law and regulations governing the 
assignment of disability ratings and effective dates in the 
September 2009 supplemental statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran underwent pertinent VA examinations in February 2009.  
Further, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes that, in a statement received by the RO in February 
2003, the Veteran reported pertinent private treatment from 
the 1960's to the 1980's.  However, he indicated that those 
physicians were either deceased or retired.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

IV.  Analysis

A.  Low Back Disability

The service treatment records show that the Veteran sustained 
a back strain during basic training.  Subsequent records show 
continued complaints of back pain.  In July 1954, he was 
admitted to a U. S. Army Hospital for observation.  X-rays at 
that time revealed normal findings of the lumbar spine.  
Additionally, the July 1956 separation examination reflects 
normal clinical evaluation of the spine.

Post-service medical records include an October 1998 private 
treatment report, which reflects complaints of disc 
discomfort.  Additionally, a January 2003 private treatment 
report shows a diagnosis of degenerative disc disease and 
degenerative joint disease of the lumbar spine.  

In March 2003, the Veteran underwent a general VA 
examination.  He reported low back pain since service.  The 
examiner provided a clinical diagnosis of "arthralgias of 
the lumbosacral spine, apparently traumatic."  X-rays 
revealed "DISH-like changes at multiple levels of the lumbar 
spine and at the lower visualized level of the thoracic 
spine."  The examiner, however, did not opine as to whether 
the currently-shown back condition was related to military 
service.  In December 2008, the Board sought additional 
examination and an opinion in this regard.  

The report of a February 2009 VA examination reflects a 
diagnosis of degenerative disc disease of the lumbar spine by 
X-ray.  The examiner opined that this 
currently-shown back disability was less likely than not 
related to the back injury and pain during service.  In 
reaching this determination, the examiner noted that the in-
service back injury was found to be a back sprain, which 
involves muscle/ligament damage (rather than bone or disc 
damage).  The examiner observed that the subsequent 
complaints of back pain during service were related to the 
back sprain, noting that X-rays showed no bone/disc issues, 
including arthritis or degenerative discs.  While the 
examiner acknowledged the Veteran's reports of post-service 
back pain, the examiner noted that it was not until the 
1990's that the Veteran displayed symptoms of his current 
back disability. 
Upon careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a low back disability.  

While the service treatment records reflect a back strain 
during basic training, and subsequent complaints of back 
pain, they are absent for findings of any chronic low back 
disability, including disc disease, with the July 1956 
separation examination reflecting normal clinical evaluation 
of the spine.  There is also no evidence whatsoever 
reflecting arthritis within one year of service (to trigger 
the application of the legal presumption of service 
connection for chronic disease). 

Although the Veteran has reported back pain since service, 
the earliest post-service evidence describing back complaints 
is in 1998.  This lengthy period without 
post-service treatment weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
any link between the Veteran's 
currently-shown degenerative disc disease and his in-service 
back pain has been specifically rejected.  Given the lack of 
medical evidence of a chronic low back disability for decades 
after service, and a specific medical opinion rejecting a 
link between the Veteran's currently-shown low back 
disability and service, the greater weight of the evidence is 
against the claim. 

B.  Kidney Disability

The service treatment records reveal that X-rays performed in 
August 1954 showed a "tendency towards a bifid kidney 
pelvis."  At his July 1956 separation, this kidney treatment 
was noted.  Additionally, the Veteran reported "frequent or 
painful urination."  Clinical evaluation of the 
genitourinary system revealed normal findings at that time.  

The earliest post-service evidence of a kidney disorder is a 
May 2000 private treatment report reflecting kidney stones.

In February 2009, in accordance with the Board's December 
2008 remand, the Veteran underwent a pertinent VA 
examination.  The Veteran denied any kidney stones or 
infections in service.  The examiner noted the in-service X-
ray finding.  The examiner also noted the May 2000 treatment 
for kidney stones, and the Veteran's report of earlier 
treatment for kidney stones in the 1970's and 1980's.  
Following clinical evaluation and urine analysis, the 
examiner provided a diagnosis of right sided nephrolithiasis 
(kidney stones).  Additionally, the examiner opined that this 
condition was less likely than not related to the in-service 
kidney findings.  In support of this determination, the 
examiner noted that there was no evidence of an active kidney 
issue in service, or for years after service.  While he 
acknowledged the in-service X-ray finding of a tendency 
toward a bifid kidney pelvis, the examiner explained that 
this is an anatomical description, rather than an active 
disease process such as a kidney stone or infection, and 
noted that the X-ray did not reveal any kidney stones at that 
time.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a kidney disorder.  

While the service treatment records reflect a finding of a 
tendency towards a bifid kidney pelvis, they do not reveal a 
finding of any kidney disability, including kidney stones.  
The earliest evidence of record reflecting a diagnosed kidney 
disability is in 2000, 45 years after separation from 
service, and, even then, the disability was not attributed to 
service.  In fact, a February 2009 VA examiner specifically 
rejected any link between the Veteran's currently-shown 
kidney stones and service.  Given the lack of medical 
evidence of a kidney disability for decades after service, 
and a specific medical opinion rejecting a link between the 
Veteran's currently-shown kidney disability and service, the 
greater weight of the evidence is against the claim.






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disability is denied.

Service connection for a kidney disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


